                     Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 1 of 28


Federal Defenders                                        52 Duane Street-10th Floor, New
                                                                                        Southern District
                                                                                          York, NY 1.0007
OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                    Southern District of New York
David E. Patton
                                                                                        Jennifer L. Brown
Executive Director                                                                       Attorney -in-Charge



                                                     March 11, 2020

       BY ECF & HAND DELIVERY

       Honorable Lewis A. Kaplan
       United States District Judge
       Southern District of New York
       5 00 Pearl Street, Room 2240
       New York, New York 10007

               Re:     United States v. Richard Liriano
                       Docket No. 19 Cr. 796 (LAK)

       Dear Judge Kaplan:

             Thirty-four year old Richard Liriano has lived with his
       parents for his entire life. Because he was raised in a high
       crime neighborhood in the Bronx, where both Liriano and his
       f ather were crime victims, his father did not allow him to go
       outside or maintain neighborhood friendships. Instead, his
       f ather escorted him home from school every day. PSR 1 49.

             He graduated from high school in 2004 and earned an
       Associate Degree in Computer Network Operation in 2007.
       PSR 11 57-58. For about ten years he was employed as a support
       technician at the Hospital for Special Surgery, where he earned
       between $63,000 and $65,000 per year. Upon being fired for the
       o ffense conduct, he was employed by Two Sigma in user technology
       deployment but had to resign after his arrest since he was
       prohibited from using computers as a bad condition. PSR TT 60-
       61.

            While troubleshooting on HSS computers, he obtained user
       names and passwords of HSS employees' personal accounts. Using
       this information he accessed employees' email and social media
       accounts where he searched and viewed nude images and sexually
       explicit videos of the employees. According to his statement to
       the FBI, he described his personal use as, "to do what people do
       when they view nude images" Exhibit A.
      Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 2 of 28

Honorable Lewis A. Kaplan                                 Page 2
United States District Judge                              March 11, 2020
Southern District of New York

     Re:   United States v. Richard Liriano
           Docket No. 19 Cr. 796 (LAK)

     In a voluntary confession made to HSS investigators a year
before he spoke to the FBI and was charged, he told HSS no
patient information was accessed. Exhibit B. There is no
evidence that he sought to extort the employees whose accounts
he accessed. Nor is there any evidence the images were posted.
Rather, the images were viewed solely by him.

Argument

     In selecting a sentence, this Court takes as its "lodestar
the parsimony clause of U.S. C. § 3553(a) ." United States v.
Douglas, 713 F.3d 694, 700 (2d Cir. 2013) . That provision
directs sentencing court to "impose a sentence sufficient, but
not greater than necessary, to comply with the factors set out
in 18 U.S.C. § 3553(a) (2) ," namely, "proportionally, deterrence,
incapacitation, and rehabilitation." Id. See also, e.g., United
States v. Ministro-Tapia, 470 F.3d 137, 142 (2d Cir. 2006) .

       " [D]istrict courts may impose sentence within statutory
limits based on appropriate consideration of all the factors
listed in § 3553(a) ." Pepper v. United States, 132 S.Ct. 1229,
1241 (2011) . The Guidelines range is one such factor, but it is
only one, and "the sentencing Guidelines are just that,
guidelines, and . . . 'they truly are advisory. '" Douglas, 713
F.3d at 700 (quoting United States v. Cavera, 550 F.3d 180, 189
 ( 2d Cir. 2008) (en banc) . If a district court finds two
sentences equally serve the purpose of § 3553, under the
parsimony command, it must impose the lower sentence. Ministro-
Tapia, 470 F.3d at 142.

     The critical sentencing question presented in this case is
the punishment that will be most effective in meeting the
sentencing goals of 18 U.S.C. § 3553(a) . According to the
Sentencing Commission, alternatives to prison, such as a split
sentence, providing training/education and drug treatment often
are more effective in reducing recidivism than a straight prison
sentence. U.S.S.G., Measuring Recidivism: The Criminal History
Computation of the Federal Sentencing Guidelines at p. 13,
Release 1 (May 2004) . That is especially so with low risk non-
violent offenders. According to one study, such offenders, who
spend less time in prison, were 4% less likely to recidivate
than low risk offenders who served longer sentences. Valerie
Wright, Sentencing Project, Deterrence in Criminal Justice:
      Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 3 of 28

Honorable Lewis A. Kaplan                                 Page 3
United States District Judge                              March 11, 2020
Southern District of New York

     Re:   United States v. Richard Liriano
           Docket No. 19 Cr. 796 (LAK)

Evaluating Certainty v. Severity Punishment 7 (2010) , available
at http://www.senteningproject.org/doc/Deterrence%20Briefing%20.
pdf. According to the Sentencing Commission, an offender with no
criminal history points has a recidivism rate of 12.2 percent
and defendants with a probation sentence had a recidivsm rate
13.11. Exhibit C. Liriano has no criminial history points.

      The need to protect the public from future criminal
activity, to provide punishment and to provide specific
deterrence, § 3553(a) (2) (A) (B) (C) , is adequately addressed by a
less severe sentence. Harsher punishment dos not generally
r esult deterrence. See also United States v. Beiermann, 599
F.Supp.2d. 1087, 1103-04 (N.D. Iowa 2009) ("Experience in other
criminal cases . . . surely does not support hope that harsh
sentences will end illegal activity . . . [T]he sentence should
not be longer simply to satisfy an objective that while
laudable, is not being achieved according to any empirical or
other evidence in this case, or for that matter, empirical
evidence in any other case or source that I am aware of.") .

      And to protect the public from future criminal conduct,
both the absence of criminal history points and a post -high
school educational level result in the lowest likelihood of
r eoffending. Exhibit C. Liriano has no prior criminal points and
has an Associate Degree. Thus, the Sentencing Commission's study
confirms what seems intuitive: a true first offenders presents a
s trong candidate for a non-incarceratory sentence.

      As the result of his conviction, Liriano lost a job with a
good salary he had held for 10 years. He faces mandatory
restitution of $351,850. PSR 91 78. He has strong support from
his family and friends. Exhibit D. Aside from invading the
privacy of the victims, he did not seek to profit from his
illegal acts and did not distribute the images. A sentence of
probation in this case is sufficient to meet the Section 3553(a)
f actors.

      As stated by Judge Gleeson, ". . . when a judge chooses
between a prison term and probation, she is not choosing between
punishment and no punishment . . . both are punishment." United
States v. Leitier, 2013 WL 753445 *15 (E.D.N.Y. ) .
       Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 4 of 28

Honorable Lewis A. Kaplan                                 Page 4
United States District Judge                              March 11, 2020
Southern District of New York

    Re:   United States v. Richard Liriano
          Docket No. 19 Cr. 796 WOO

                                       Respectfully submitted,

                                                   / s/

                                       PHILIP L. WEINSTEIN
                                       Assistant Federal Defender


cc: Jonathan Rebold
    Assistant United States Attorney
Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 5 of 28




                  EXHIBIT A
                         Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 6 of 28


                                                                         -1 of 3 -                                                                   OFFICIAL RECORD
FD-302 (Rev. 5-8-10)                                                                                                                                 Dleurm.lpInk-pmis hAval.M.,,..,,e1.
                                                                                                                                                     M            NM, tte,          zy A   1
                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       12/13/2019




             RICHARD LIRIANO, date of birth January 9, 1986, was interviewed at the
       New York Office of the Federal Bureau of Investigation subsequent to his
       arrest at his residence, 1390 Franklin Ave, Apartment 2A, Bronx, NY 10456,
       on November 14, 2019. The following is a summary of the information LIRIANO
       provided and is not intended to be a verbatim account and does not
       memorialize all statements made during the interview. Communication by the
       parties in the interview room was electronically recorded and is maintained
       in ELSUR evidence. The recording captures the actual words spoken:

             LIRIANO was employed at the Hospital for Special Surgery (HSS) in 2008 as
       a desktop support "Tab 1" technician and later promoted to "Tab 2" with a
       higher salary but the same computer access privileges as before.

             While employed with HSS, LIRIANO obtained from the internet a software
       utility named "Hirens" that he found useful in troubleshooting computer
       problems reported to him by employees. This utility was not authorized by
       HSS but enabled him to more expeditiously resolve computer issues. The
       utility additionally came with software for "personal use" that included a
       password "check" which enabled him to see the usernames and passwords stored
       on the machines he worked on. LIRIANO would save this information to a
       "notepad" and then copy it to a USB drive for later use. The usernames and
       passwords permitted him to access internet web sites and social media
       accounts used by particular employees. LIRIANO's interest in doing so was to
       search for and view nude images and video the user kept in their email and
       social media accounts for his "personal use," that is, as he described it,
       " to do what people do when they view nude images." LIRIANO would use the
       password "check" feature of the tool if he found the user of the computer he
       was working on to be attractive. LIRIANO estimated that he accessed
       approximately 40 user accounts in this way. LIRIANO was only required to
       visit the employee's workstation if he was unable to resolve the issue over
       the telephone. Eventually, when HSS updated the Microsoft operating systems




  Investigation on     11/14/2019          at   New York, New York, United States (In Person)

  File #   288A —NY -3007085                                                                                                 Date drafted    12/06/2019

  by   NUGENT BRIAN, BITTERMAN MATTHEW EDWARD

 This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
 to be distributed outside your agency.
                        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 7 of 28

FD-302a (Rev. 5-8-10)


          2 88A-NY -3007085
                          ( U) Post -arrest interview of Richard
Continuation of FD-302 of Liriano   at the New York Office         ,On   11/14/2019   ,page   2 of 3




         installed on their computers, the "Hirens" utility no longer worked though
         LIRIANO was still able to use Chrome extensions and "key loggers," one was
         named "Keypass," to continue to obtain and use employees' usernames and
         passwords and access their accounts to look for nude content. LIRIANO
         estimated he used the "key logger" on approximately 30 workstations.

               LIRIANO had administrative credentials which allowed him to login to user
         machines either in person or via a Virtual Private Network (VPN)              connection
         he established between a desktop computer he had at home and his workstation
         at HSS. LIRIANO discovered images and videos of nude individuals or of
         sexual acts on about half of the user accounts he accessed. He recalled the
         names 'of some of his victims included SUE JAMIE GENAO, NILSA TAOBDOA (ph) ,
         and ALLISON ROSE.

              LIRIANO logged into the VPN for legitimate purposes after hours but also
         to check the password logs that had been made due to the software he
        installed on the users' machines to access their personal accounts.

              LIRIANO logged into Facebook accounts of HSS employees NILSA TAOBDOA(ph)
         and SUE JAMIE in the summer of 2019 because he remembered their passwords,
         t o include their email passwords.

              LIRIANO did not have the same access on computer workstations at his new
         employment, TWO SIGMA, as he had at HSS, due to a restriction on
         administrative priviledges, and was unable to install software.

              LIRIANO used a content sharing forum called "VOID.TO" to obtain "leaked"
         usernames and passwords in the summer of 2019. The forum also contained
         pornography including child pornography though it was not his intent to view
         child pornography.
                        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 8 of 28

FD-302a (Rev. 5-8-10)


          2 88A-NY-3007085
                        ( U) Post -arrest interview of Richard
Continuation of FD-302 of Liriano at the New York Office         , On   11/14/2019   ,page   3 of 3
Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 9 of 28




                  EXHIBIT B
          Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 10 of 28




          October 10, 2018


          I am employed by Hospital for Special Surgery (HSS) as a Support Tech II. On
          September 27 — 28, 2018, I accessed an HSS employee's personal email and
          social media accounts, downloading pictures to my HSS workstation and personal
          computer (the Incident). My access to, and downloading of, private employee
          information violated HSS' Code of Conduct and "Acceptable Use of Hospital
          Information Systems, Computers and Networks" policy.

          This voluntary statement confirms the following:

                 1. No patient information was accessed during the Incident.

                 2. All data accessed or downloaded during the Incident was deleted and none
                    is stored on my personal computer or any cloud storage service to which I
                    now have, or have ever had, access.

                 3. I voluntarily submitted my personal computer to Baker Hostetler, HSS' legal
                    counsel and Business Associate, for forensic review and wipe of my hard
                    drive.

                 4. Other than the HSS workstations assigned to me and my personal
                    computer, which was used to log into the HSS workstations assigned to me,
                    there are no other devices or cloud storage services through which I
                    accessed, or on which I copied or stored/retained, information derived from,
                    or related to, the Incident.

                 5. I have not made copies or screen captures of the information viewed during
                    the Incident.

                 6. It is my current belief that I no longer have in my possession, and that I no
                    longer have access to, any data derived from, or related to, the
                    Incident. However, in the event HSS did not identify and/or remove all data
                    from my possession, I confirm that I will not use or disclose such
                    information. I will notify HSS immediately, in the event I become aware of
                    any remaining data in my possession.


           Signed:
                         Richard Liriano


hss.edu          Erist
             •
Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 11 of 28




                  EXHIBIT C
Recidivism Among Federal Offenders:
                 A Comprehensive Overview
                                                               Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 12 of 28




                     UNITED STATES SENTENCING COMMISSION


                                                           *
UNITED STATES SENTENCING COMMISSION
ONE COLUMBUS CIRCLE, N.E.
WASHINGTON, DC 20002
www.USSC.GOV

                                            Patti B. Saris
                                               Chair

                                         Charles R. Breyer
                                             Vice Chair

                                        Dabney L. Friedrich
                                           Commissioner

                                         Rachel E. Barkow
                                           Commissioner

                                        William H. Pryor, Jr.
                                            Commissioner

                                          Michelle Morales
                                             Ex Officio

                                      J. Patricia Wilson Smoot
                                               Ex Officio



                                         Kenneth P. Cohen
                                           StaffDirector

                                           Glenn R. Schmitt
                                                 Director
                                      Office of Research and Data
                                                                    Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 13 of 28




                                            March 2016
                                              Reincarceration Rates Across Selected Variables
                                                                  — .......— ..--,
                                                                                                 Total      N       %
            Total                                                                               25,431   6,266   24.6%
            Criminal History Category
                       CHC I                                                                    13,581   1,897   14.0%
                       CHC 11                                                                    3,084     737   23.9%
                       CHC III                                                                   3,616   1,189   32.9%
                       CHC IV                                                                    1,996     868   43.5%
                       CHC V                                                                     1,121     554   49.4%
                       CHC V                                                                     1,923     986   51.3%
            Criminal History Points
                       0                                                                        10,600   1,296   12.2%
                       1                                                                         2,973     600   20.2%
                       2                                                                         1,251     303   24.2%
                       3                                                                         1,838     434   23.6%
                       4                                                                         1,361     401   29.5%
                       5                                                                         1,041     355   34.1%
                       6                                                                         1,277     442   34.6%
                       7                                                                           693     263   38.0%
                       8                                                                           741     322   43.5%
                       9                                                                           708     326   46.1%
                       10                                                                          463     215   46.4%
                       More than 10                                                              2,400   1,281   53.4%
            Career Offender/Armed Career Criminal Status
                       No Career Offender/Armed Career Criminal                                 24,798   6,012   24.2%
                       Career Offender/Armed Career Criminal                                       633     254   40.1%
                                                                                                                         Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 14 of 28




ippenciix
                                   Reincarceration Rates Across Selected Variables


                                                                                      Total      N       %
Sentence Type
           Probation                                                                  4,754     624   13.1%
           Prison                                                                    20,575   5,620   27.3%
Length of Sentence
            Up to 6 Months                                                            1,048     169   16.1%
            6 to 11 Months                                                              762     180   23.6%
            12 to 23 Months                                                           3,655   1,015   27.8%
            24 to 59 Months                                                           8,023   2,293   28.6%
            60 to 119 Months                                                          4,552   1,283   28.2%
            120 Months or More                                                        2,521     676   26.8%
Sentence Relative to the Guideline Range                    -
           Within Range                                                              15,680   4,021   25.6%
           Above Range                                                                  197      83   42.1%
           5K1.1 Departure                                                            5,112   1,132   22.1%
           Other Government Sponsored Below Range                                       520     137   26.4%
           Non-Government Sponsored Below Range                                       2,134     460   21.6%
Length of Supervised Release
           No Supervised Release                                                        121      35   28.9%
           Less than 2 Years                                                            627     144   23.0%
            2 Years                                                                   1,736     421   24.3%
            3 Years                                                                  11,097   3,361   30.3%
           4 Years                                                                    1,793     396   22.1%
           5 to 9 Years                                                               5,068   1,242   24.5%
            10 or More Years                                                            124      19   15.3%
                                                                                                                        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 15 of 28




                                                                                                         Appendix A-3
                                                    Reconviction Rates Across Selected Variables
                                                                      Criminal History



                                                                                                    Total     N       %
                Total                                                                              25,431   8,062   31.7%
                Criminal History Category
                           CHC I                                                                   13,581   2,701   19.9%
                           CHC II                                                                   3,084   1,019   33.0%
                           CHC III                                                                  3,616   1,494   41.3%
                           CHC IV                                                                   1,996   1,030   51.6%
                           CHC V                                                                    1,121     634   56.6%
                           CHC VI                                                                   1,923   1,140   59.3%
                Criminal History Points
                           0                                                                       10,600   1,844   17.4%
                            1                                                                       2,973     856   28.8%
                           2                                                                        1,251     432   34.5%
                           3                                                                        1,838     587   31.9%
                           4                                                                        1,361     530   38.9%
                           5                                                                        1,041     435   41.8%
                           6                                                                        1,277     543   42.5%
                           7                                                                          693     320   46.2%
                           8                                                                          741     385   52.0%
                           9                                                                          708     377   53.3%
                           10                                                                         463     246   53.1%
                           More than 10                                                             2,400   1,473   61.4%
                Career Offender/Armed Career Criminal Status
                           No Career Offender/Armed Career Criminal                                24,798   7,761   31.3%
                           Career Offender/Armed Career Criminal                                      633     301   47.6%
                                                                                                                            Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 16 of 28




Appendix /1-2
                     Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 17 of 28

                                                                                                                   Report-At-A-Glance
                                                                                                                    go.usa.gov/xNkNM




                                       Recidivism of Federal Offenders: A Comprehensive Overview




Overview
      The United States Sentencing Commission began studying recidivism of federal offenders nearly
      30 years ago.' Knowing how often offenders reoffend and the types of crimes they commit
      can help policymakers determine how best to protect public safety, promote effective reentry
      techniques, and address overcapacity of the prisons. The Commission's most recent multi-
      year recidivism study is groundbreaking in both its breadth and duration, reporting the rearrest,
      reconviction, and reincarceration rates of more than 25,000 federal offenders over an eight-
      year period.2 Below are some key findings from the first in a series of reports.


Report Highlights
                                                                                  Rearrest Rates of Offenders
      Over an eight-year follow-up period, about                              Over Eight-Year Period After Release
      half (49.3%) of federal offenders in the
      Commission's study were rearrested, almost                     1 6.6%
      one-third (31.7%) were reconvicted, and
      one-quarter (24.6%) were reincarcerated.

      Of those offenders who reoffended, most                                  10.5%
      did so within the first two years of release
      (median time to rearrest = 21 months). For                                        6.6%
      each subsequent year after release, fewer                                                  4.7%
      offenders were rearrested for the first time.                                                       3.7%
                                                                                                                    3.0%
                                                                                                                            2.3%     1.8%
•     About one-quarter (23.3%) of offenders who                              I
                                                                              I IIiI
                                                                                   IIII •                                            .11
      reoffended were rearrested for assault as                      Year 1    Year 2   Year 3   Year 4   Year 5   Year 6   Year 7   Year 8
      their most serious charge followed by public
      order (15.5%), drug trafficking (1 1.5%), and
      larceny (7.7%) offenses.3                                      •   A federal offender's age and criminal history
                                                                         were closely correlated with their likelihood
                  Rearrest Rates of Offenders                            of reoffending (more on page 2).
                     By Education Level
                                                                     •   An offender's education level was
      60.4%                                                              also associated with their likelihood of
                                                                         reoffending. Offenders who did not
                       50.7%                                             complete high school were rearrested most
                                                                         often (60.4%) while college graduates were
                                      39.3%
                                                                         rearrested least often (19.1%).

                                                                     •   The type of federal crime that led to an
                                                       19.1%
                                                                         offender's original conviction was also
                                                                         related to their likelihood of reoffending.
                                                                         Firearms offenders were most likely to be
                                                                         rearrested (68.3%) followed closely by
     Less Than       High School   Some College   College Graduate       robbery offenders (67.3%). Fraud offenders
    High School       Graduate
     Graduate
                                                                         were least likely to be rearrested (34.2%).4
                               Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 18 of 28


                                                                                                                                                                                   Report-At-A-Glance
   Recidivism and Criminal History                                                                                                                                                  go.usa.gov/xNkNM

   •     To protect the public from further crimes of                                                            •      The Commission's recidivism study found
         defendants, during the development of the                                                                      that recidivism rates generally increase
         criminal history guideline provisions in the                                                                   as offenders' criminal history calculations
         mid-to-late1980s the Commission considered                                                                     increase (thereby increasing an offender's
         the relationship between offenders' prior                                                                      sentencing range).6 This finding confirms
         criminal record and their likelihood of                                                                        that the criminal history guideline provisions
         reoffending.5                                                                                                  continue to work as designed.

                                                          Recidivism Rates by Criminal History Category
                                                                   Category                   Category                 Category                    Category                Category                     Category
       Criminal History Category                                                                                          III                         IV                      V                            VI

                                     Rearrest Rate                    33.8%                        54.3%                 63.3%                         74.7%                 77.8%                         80.1%


                            Reconviction Rate                          19.9%                       33.0%                 41.3%                         51.6%                 56.6%                         59.3%


                      Reincarceration Rate                             14.0%                       23.9%                 32.9%                         43.5%                 49.4%                         51.3%



  Recidivism and Age                                                                                                                      Rearrest Rates of Offenders
                                                                                                                                            by Age at Release
   •     Studies have repeatedly shown older
                                                                                                                      67.6%
         offenders to have a lower risk of reoffending7                                                                           66.4%
                                                                                                                                               62.2%         55.3%        48.8%
         and the Commission's study confirmed this
         finding. Just 16.0% of offenders older than
         60 years of age at the time of release were                                                                                                                                    42.4%
         rearrested. In comparison, more than two-
         thirds (67.6%) of offenders younger than 21 at
                                                                                                                                                                                                       24.7%
         the time of release were rearrested.
                                                                                                                                                                                                                   16.0%

   •     For each age group studied, the older the
         age group, the lower the rearrest rate. The                                                            I                                                                 III
         same trend holds true for both reconviction                                                                                                                                                   4            $
                                                                                                                                   4347            '           '
         and reincarceration rates.8                                                                             '•             N'
                                                                                                                                  (4
                                                                                                                                           V
                                                                                                                                               3           b
                                                                                                                                                         •.'          V            N'            N.'
                                                                                                                                                                                                                   0
                                                                                                                 NA           CIA         I
                                                                                                                                          C,            n)           "            t,            43             0




   More On This Topic
   The Commission subsequently released two additional reports in its recidivism study series. The
   second report examines federal drug trafficking offenders.9 The third report further analyzes the
   relationship between offenders' criminal history guideline calculations and their likelihood of
   reoffending.'°

Endnotes
1. See SUPPLEMENTARY REPORT ON THE INITIAL SENTENCING GUIDELINES AND POLICY STATEMENTS   (1987),   htfps://go.usa.gov/xNkN7.

2. The study cohort is comprised of 25,431 federal offenders who were U.S. citizens and re-entered the community
during 2005 after discharging their sentence of incarceration or by commencing a term of probation in 2005.
3. For more on offenders' most serious recidiivsm offenses, see page 17 of the lull report.
4. A full list rearrest rates by offense type is available on page 20 of the full report.
5. See U.S. SENTENCING COMM1N, GUIDELINES MANUAL (2016), Chapter 4, Part A, introductory commentary.
6. For a similar analysis by criminal history points, see page 18 of the full report.                                                                wvvw.ussc.gov
7. See note 56 of the full report.                                                                                                             puboffairs@ussc.gov
8. See Appendices A-2 and A-3 of the full report for reconviction and reincarceration rates.                                                          @fheusscgov
9. Lows REEDT, El AL., U.S. SENTENCING C01.1hell, RECIDIVISM AND FEDERAL DRUG TRAFFICKING OFFENDERS (2017), hllps://go.usa.gov/xNkNH.
10. TRACEY KYCKELHAHN AND TRISHIA COOPER, U.S. SENTENCING COVAA 1N, THE PAST PREDICTS THE FUTURE: CRIMINAL HISTORY AND RECIDIVISM (2017), hflps://ga.usa.gov/ xNkN6.
SOURCE: United States Sentencing Commission's 2005 Recidivism Release Cohort Datafile, RECID05.
Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 19 of 28




                  EXHIBIT D
         Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 20 of 28




                                      Letter for Richard Liriano


Hello,

         My name is Anthony Linval and I worked with Richard Liriano. We are colleagues and friends. I
am deeply sad to hear the events that is happening to him at this moment, Richard is good man and
friend to me. Richard is one of those friends that I can relate to when comes to our hobbies in video
games. I first met in Rich in 2013. I just started working in IT and learn how everything works at jobsite.
Rich was one who trained me, He showed me everything worked there. One day I notice he was into
video games when he was on a website that I visit online. Since then we became good friends and talked
video games and Anime.

        Rich and I would go out to eat and go movies we were good friends but there was times Rich
kept to himself like he was a bit anti-social with people. I figure Rich was anti-social and choose his
friends he would to socialize with. He socialized with everyone in our team, he was our hardware guy
because of his previous job. He is very smart when came to computer hardware. He helped me build my
second computer when we worked together.

        When I heard about Rich involvement with this incident, I could not believe it. I could not
understand the reason for his actions. I realize Rich needed help and he had made a mistake, a mistake
that changed his life forever. Rich getting arrested after the incident bothered me very much. He had
already lost his job and was trying to start over. Rich getting arrested was one or many of victim trying
to cash out on this incident and it isn't right. I don't believe he stole or hurt anyone of the victims. Rich
was very apologetic to me and his fellow team members.

        I would not like to see Richard go to prison for a mistake that cost him his career. He should do
community service, to pay for his crime. I would like to volunteer myself as well to help him and his
family. Rich lives with mom and dad, they both depends on him with many everyday needs.

       Richard Liriano is not dangerous to anyone, believe me. Rich wants to live his to fullest and
happy with his family. Please give him a second chance in life. He is a good man and friend.




                                                                             Anthony Linval / 02/11/2020




                                                                                                60/(72 0 20
     Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 21 of 28




To the Honorable united States District Judge Lewis A. Kaplan,
      My name is Chi on Chan, i am a friend of Richard Liriano. I met Richard
when I started my job at the hospital, he was the most technical person
within the team. I was impressed with his dedication in completing the task
at hand whether if he had to come in early or stay late. Richard was always
reliable in terms of assisting colleagues and barely ever calling out unless
he is really sick. In my opinion he is an easy-going and dependable person
when things needed to get done. Aside from being colleagues, we often chat
about the games we played and brainstorm on how to improve or advance in
them. what he did came as a huge shock for me and i hope he gets the help he
needs after serving his time. Once Richard is out, I'll be there to lend a
helping hand, whether to find a new job or just to chat. He is a good friend
and I have always enjoyed his company.




                                                      n Chan

                                             dChi   —,...---.   :
            Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 22 of 28

                                                              I-J. 7- -0.9-t)


  9i      (7L4                       ei4<604z-c)
                        04 RI 19 it) 0 :T;
  4t-
        ›te'16" ‘i7—d
                                     v4 ,4             't4y

                   angth, .44-•=5          a,40,92,63ae--


aLket,5                     a„,1/9-01,-‹
                                  ea./Ao nst-44371/,4,
                                •S,t-c               /A)--
                                         ec491A144r- •
                    424A 614,4Z` h.e




                 6 (.74
                        -qc‘C-4-P
        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 23 of 28



  MAYAVi.                            41- VigtAaNErs'E.SSIWAROUWIDOOVSIMOYIPB:WiliiaNiALi   >kr::   2,..4,1te•XFA




January 20 2020




Dear Honorable Judge,




I am Richard Liriano's sister from our father's side. I lived mostly in the
Dominican Republic. I have been in the states for 3 years and have never
heard any had news regarding my brother.I would like to say that Richard is
very loved by his family and is a great person. Richard is mostly home with his
parents and loves gaming. He is never in the streets causing or looking for
trouble. This news has taken me by surprise as he is such a responsible
person. Honorable Judge, please give my brother another chance to continue
being the great person he is.




Sincerel
                            waxa..
   elyn Liriano Rosa

    /            C
                 i
        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 24 of 28


                           A0:2aNg..Vi?   "41722P.i= iili:?,FltiP.rs=1
                                                                     ,55M1a1Mtgi.iMaZgAVEMZOV.44Siall   AZONICAP   ,1-22T-42e4W1




 January 20 2020




 Dear Honorable Judge,




  I am the father of Richard Liriano, When law enforcement came to my home
 looking for my son, I was very surprised because I would never think that this
 would happen to our family. My son never gave me any problems. He has
 always been a hard working responsible person. Richard has never caused
 any trouble growing up he was always great in school. After highschool he
 went straight to college and once he graduated he went straight into building
 his career. Since this situation has come about I am unable to sleep worried
 about my son because I know he is a great son.




 Honorable Judge I am asking that you give my son a second chance to
 continue being the great person he is.




 Sincerely,

 Juan Maria Liriano Sr.

(72 9 -1-/Oq -C3k1
           Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 25 of 28



laYLIFO.kalL




January 20 2020




Dear Honorable Judge,




 My name is Madeline Regalado niece of Richard Liriano, Richard and I are
very close in age and even though he is my uncle, he is also like a big brother
to me. We grew up together under the same roof for sometime during
childhood and I have an immense respect for him. Richard is a very family
oriented and caring person. In all the years of knowing him, I have seen him
grow into an intelligent responsible man. Richard has always followed rules, he
dedicated himself to his education and goals. He was very successful in
accomplishing his goals in his career path. Richard has always looked and
cared after his parents and loves his family very much. Richard is there for
anyone in need, including my brother, taking him under his wing a being a
mentor for him. Richard has always set an example for my myself and our
family. Richard has always walked in a straight path and was never in trouble
with the law. I am confident that the court will see what a great person he is.
Richard's family is here to support him in this time of need as he would be for
us.




 Honorable Judge, I hope that you will consider our families testimony before
the court, and give Richard second chance.




Sincerely,

Madeline Regalado
        Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 26 of 28




  January 20 2020




 Dear Honorable Judge,




  I am the mother of Richard Liriano, When the detectives came to my home
 looking for my son, I was scared and shocked. My son has always been there
 for me and his father always working hard to support us. You can only imagine
 that this situation as his mother has broken my heart. I am unable to sleep at
 night and sometimes wake up in fear that my son will be taken away from me.
 My son is a loving,kind and generous person. Richard was a my "golden child"
 always excelling in school and making us proud. Richard is a responsible hard
 working man who is always there for his family and friends.




 Please Honorable Judge I am asking that you give my son a second chance to
 continue being the great person he has always been.




iStf
    e'
Patria Liriano Santo

    /    6(12_ ci IS/
         Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 27 of 28




February 10, 2020

To the Honorable Lewis A. Kaplan

United States District Judge




RE: Richard Liriano

Dear Judge Kaplan,

My name is Dale Chin. I am a Senior IT Desktop Project Specialist at the Hospital for Special Surgery in New York
City and have been employed there for 22 years. I have two degrees in Mechanical Engineering from the Cooper
Union.

I have known Richard, in a mostly professional capacity, for all his 9 years at the hospital as a user support tech,
until he was let go in October of 2018. He worked on technical projects under me in the IT User Support Division. I
have found him to be one of the best co-workers in our department. He is very competent technically and is a
tireless worker, many times volunteering to stay late or come in early to work on projects that have gone overtime
or required an early start. I have observed him to be very good with the users, in terms of following up with them
and explaining/resolving computer issues with them in a professional manner. When we hired Richard, he already
had all the above qualities ingrained in him, which was uncommon for someone in their early twenties and a
godsend for us. Richard has acted as a mentor to newly hired techs and collaborated with the computer analysts in
our department on clinical/financial applications, for installation and general troubleshooting. Losing Richard
created a large manpower and technical gap in our group that still has not been adequately filled. Richard was a
valuable member of our team and easily worth two techs.

With regards to his personal side, Richard is a typical geeky individual who loves all things electronic, from game
consoles to the latest smartphones, and of course, computers. He keeps up with all the latest technical news and
has taken advantage of the technical courses offered by our department. He still has two friends at the hospital
that he associates with and who are also user support techs themselves. He lives with his parents who are older
than normal, more like "grandparents" as he was born late in their lives, and this has resulted in a large age gap
between him and his siblings. Richard is the default caregiver in his family for his parents and would take days off
to escort them to doctor's appointments and hospital surgeries.

I see in Richard a young man of great potential for good despite his faults, his skepticisms, and his doubts about his
own future. I believe that with rehabilitation and the support of his friends and colleagues, Richard can come back
to society and continue to serve as a valuable and contributing individual, and perhaps in time maturing to be an
even better person.

Sincerely,
06c4 ay.,:-.
Dale Chin
     Case 1:19-cr-00796-LAK Document 15 Filed 03/31/20 Page 28 of 28
.,




~J
